FILED
                            NOT FOR PUBLICATION                             MAR 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50205

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00166-PA

  v.
                                                 MEMORANDUM *
PAUL FISCHER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Paul Fischer appeals from the supervised release conditions imposed

following his guilty-plea conviction for maintaining a drug-involved premises, in

violation of 21 U.S.C. § 856(a)(1). We have jurisdiction under 28 U.S.C. § 1291,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm in part, vacate in part, and remand for resentencing.

      Fischer contends that the district court abused its discretion by imposing the

mandatory condition of drug testing, and by imposing a number of special

conditions of supervised release. Because Fischer did not object at sentencing, we

review his contentions for plain error. See United States v. Vega, 545 F.3d 743,

747 (9th Cir. 2008).

      The district court did not err in imposing a drug testing condition during

Fischer’s supervised release because drug testing is a required condition of

supervised release. See 18 U.S.C. § 3583(d). Further, the district court did not err

when it imposed a condition requiring Fischer to perform 20 hours of community

service. See Vega, 545 F.3d at 748-49.

      The district court plainly erred, however, by imposing supervised release

conditions relating to alcohol use and participation in a substance abuse treatment

programs, because there was no evidence at the time of sentencing that Fischer had

an alcohol or substance abuse problem. See United States v. Betts, 511 F.3d 872,

877-79 (9th Cir. 2007). As a result, we vacate that portion of the sentence and

remand.

      AFFIRMED in part; VACATED and REMANDED in part.




                                          2                                    10-50205